  Case 17-37849            Doc 42    Filed 02/27/19 Entered 02/27/19 15:47:06        Desc Main
                                       Document     Page 1 of 9
                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

  In re:                                          §    Case No. 17-37849
                                                  §
  JOHNETTA WIMBISH                                §
                                                  §
                                                  §
                      Debtor(s)                   §

           CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION REPORT
           CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                      AND APPLICATION TO BE DISCHARGED (TDR)

          David P. Leibowitz, chapter 7 trustee, submits this Final Account, Certification that the
  Estate has been Fully Administered and Application to be Discharged.

       1)       All funds on hand have been distributed in accordance with the Trustee’s Final
Report and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee’s control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

       2)      A summary of assets abandoned, assets exempt, total distributions to claimants,
claims discharged without payment, and expenses of administration is provided below:



Assets Abandoned:             $192,847.00             Assets Exempt:        $0.00
(without deducting any secured claims)



Total Distributions to                                Claims Discharged
Claimants:                        $6,444.56           Without Payment:      $17,163.68

Total Expenses of
Administration:                   $1,649.26


        3)      Total gross receipts of $8,259.00 (see Exhibit 1), minus funds paid to the
debtor(s) and third parties of $165.18 (see Exhibit 2), yielded net receipts of $8,093.82 from the
liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
  Case 17-37849            Doc 42    Filed 02/27/19 Entered 02/27/19 15:47:06            Desc Main
                                       Document     Page 2 of 9



                                   CLAIMS           CLAIMS            CLAIMS              CLAIMS
                                 SCHEDULED         ASSERTED          ALLOWED               PAID
  Secured Claims
  (from Exhibit 3)                $215,758.35        $29,305.91               $0.00              $0.00
  Priority Claims:
      Chapter 7
      Admin. Fees and                     NA          $1,649.26           $1,649.26          $1,649.26
      Charges
       (from Exhibit 4)
      Prior Chapter
      Admin. Fees and                     NA              $0.00               $0.00              $0.00
      Charges (from
      Exhibit 5)
      Priority
      Unsecured                         $0.00             $0.00               $0.00              $0.00
      Claims
      (From Exhibit 6)
  General Unsecured
  Claims (from                     $13,612.30        $16,522.10         $16,522.10           $6,444.56
  Exhibit 7)
           Total
     Disbursements                $229,370.65        $47,477.27         $18,171.36           $8,093.82

        4). This case was originally filed under chapter 7 on 12/22/2017. The case was pending
  for 13 months.

       5). All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

        6). An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9.

       Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

         Dated: 01/12/2019                            By: /s/ David P. Leibowitz
                                                      /Da Trustee
                                                      vid
                                                      P.
                                                      Lei
                                                      bo
                                                      wit
  STATEMENT: This Uniform Form is associated with an open
                                                      z bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. § 1320.4(a)(2) applies.



UST Form 101-7-TDR (10/1/2010)
  Case 17-37849            Doc 42       Filed 02/27/19 Entered 02/27/19 15:47:06                      Desc Main
                                          Document     Page 3 of 9
                                                 EXHIBITS TO
                                                FINAL ACCOUNT

 EXHIBIT 1 – GROSS RECEIPTS

                        DESCRIPTION                                       UNIFORM                           AMOUNT
                                                                         TRAN. CODE                        RECEIVED
2017 Federal Tax Refund                                                    1224-000                         $8,259.00
TOTAL GROSS RECEIPTS                                                                                        $8,259.00

 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.

 EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

               PAYEE                                 DESCRIPTION                        UNIFOR              AMOUNT
                                                                                           M                   PAID
                                                                                         TRAN.
                                                                                         CODE
JOHNETTA WIMBISH                        Funds to Third Parties                          8500-002              $165.18
TOTAL FUNDS PAID TO                                                                                           $165.18
DEBTOR AND THIRD PARTIES


 EXHIBIT 3 – SECURED CLAIMS

 CLAIM           CLAIMANT          UNIFORM               CLAIMS                CLAIMS   CLAIMS              CLAIMS
NUMBER                            TRAN. CODE          SCHEDULED              ASSERTED ALLOWED                 PAID
     1        City of Chicago        4110-000                $510.09             $561.78           $0.00          $0.00
     2        City of Chicago        4110-000                    $0.00           $913.16           $0.00          $0.00
     3        Ford Motor             4110-000             $38,400.49           $27,830.97          $0.00          $0.00
              Credit Company
              LLC
              US BANK                4110-000            $176,847.77                 $0.00         $0.00          $0.00
TOTAL SECURED CLAIMS                                     $215,758.35           $29,305.91          $0.00          $0.00


 EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

         PAYEE             UNIFORM               CLAIMS               CLAIMS             CLAIMS             CLAIMS
                          TRAN. CODE          SCHEDULED             ASSERTED           ALLOWED                PAID
David P. Leibowitz,          2100-000                     NA             $1,559.38       $1,559.38          $1,559.38
Trustee
David P. Leibowitz,          2200-000                     NA               $16.78            $16.78            $16.78
Trustee
Green Bank                   2600-000                     NA               $73.10            $73.10            $73.10
TOTAL CHAPTER 7 ADMIN. FEES AND                           NA             $1,649.26       $1,649.26          $1,649.26
CHARGES


 EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES
 NONE


UST Form 101-7-TDR (10/1/2010)
  Case 17-37849            Doc 42   Filed 02/27/19 Entered 02/27/19 15:47:06     Desc Main
                                      Document     Page 4 of 9

 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS
 NONE


 EXHIBIT 7 – GENERAL UNSECURED CLAIMS

 CLAIM          CLAIMANT          UNIFORM         CLAIMS        CLAIMS        CLAIMS       CLAIM
NUMBER                           TRAN. CODE    SCHEDULED      ASSERTED      ALLOWED        S PAID
    1-1       City of Chicago       7100-000          $0.00      $561.78        $561.78    $219.13
    2-1       City of Chicago       7100-000          $0.00      $913.16        $913.16    $356.18
     4        Portfolio             7100-900      $6,526.16     $6,563.16      $6,563.16   $2,560.0
              Recovery                                                                            1
              Associates, LLC
     5        Chicago Housing       7100-000          $0.00     $8,484.00      $8,484.00   $3,309.2
              Authority                                                                           4
              ADVOCATE              7100-000       $225.00          $0.00         $0.00      $0.00
              MEDICAL
              GROUP C/O ICS
              AT&T                  7100-000       $257.00          $0.00         $0.00      $0.00
              AT&T C/O              7100-000       $649.54          $0.00         $0.00      $0.00
              BANKRUPTCY
              CHASE BANK            7100-000       $698.55          $0.00         $0.00      $0.00
              COMCAST               7100-000      $1,178.25         $0.00         $0.00      $0.00
              DIRECT                7100-000       $696.52          $0.00         $0.00      $0.00
              TV/AT&T
              KAPLAN                7100-000      $2,709.00         $0.00         $0.00      $0.00
              UNIVERSITY
              MIDLAND               7100-000       $350.00          $0.00         $0.00      $0.00
              ORTHOPEDIC
              ASSOCIATES
              INC
              PEOPLES               7100-000       $322.28          $0.00         $0.00      $0.00
              ENERGY
TOTAL GENERAL UNSECURED CLAIMS                   $13,612.30    $16,522.10    $16,522.10    $6,444.5
                                                                                                  6




UST Form 101-7-TDR (10/1/2010)
                                              Case 17-37849               Doc 42    Filed 02/27/19
                                                                                               FORM 1Entered 02/27/19 15:47:06                                       Desc Main
                                                                                       Document     Page
                                                                           INDIVIDUAL ESTATE PROPERTY     5 ofAND
                                                                                                      RECORD   9 REPORT                                                               Page No:    1              Exhibit 8
                                                                                                        ASSET CASES

Case No.:                    17-37849                                                                                                                       Trustee Name:                               David Leibowitz
Case Name:                   WIMBISH, JOHNETTA                                                                                                              Date Filed (f) or Converted (c):            12/22/2017 (f)
For the Period Ending:       1/12/2019                                                                                                                      §341(a) Meeting Date:                       02/02/2018
                                                                                                                                                            Claims Bar Date:                            05/09/2018

                                 1                                                2                              3                                  4                        5                                         6

                         Asset Description                                     Petition/                 Estimated Net Value                     Property               Sales/Funds               Asset Fully Administered (FA)/
                          (Scheduled and                                     Unscheduled                (Value Determined by                     Abandoned              Received by              Gross Value of Remaining Assets
                     Unscheduled (u) Property)                                  Value                          Trustee,                    OA =§ 554(a) abandon.         the Estate
                                                                                                       Less Liens, Exemptions,
                                                                                                          and Other Costs)

 Ref. #
1       8136 Hermitage Ave., Chicago, IL 60620                                   $178,847.00                                       $0.00                                          $0.00                                            FA
2       Ford Edge                                                                 $14,000.00                                       $0.00                                          $0.00                                            FA
3       Bedroom set, living room set, dining table and                                  $0.00                                      $0.00                                          $0.00                                            FA
        chairs
4       Three televisions                                                               $0.00                                      $0.00                                          $0.00                                            FA
5       Work uniforms, pants, shirts, shoes                                             $0.00                                      $0.00                                          $0.00                                            FA
6       Costume jewelry and accessories                                                 $0.00                                      $0.00                                          $0.00                                            FA
7       Pending PI Case: 2017-L-003925                             (u)                  $0.00                             $50,000.00                                              $0.00                                            FA
        Filing Date: 04/19/2017
        Case Type: PERSONAL INJURY(MOTOR
        VEHICLE)
        Division: Law Division
        Ad Damnum: $50000.00
        Atty: MORICI FIGLIOLI & ASSOC
Asset Notes:     Tomas Cabrera is handling case. Transferred from Law Division to Municipal Division. $9000 in medical treatment - no more special damages. $30,000 at best - Likely to settle at $20,000 -
                 case has no value for creditors
8       2017 Federal Tax Refund                                 (u)                $0.00                             $8,093.82                                           $8,259.00                                                 FA
Asset Notes:       Total Amount = $8,259.00
                   Estate portion = $8,093.82
                   Debtor's Pro-Rated Portion = $165.18


TOTALS (Excluding unknown value)                                                                                                                                                                      Gross Value of Remaining Assets
                                                                                  $192,847.00                             $58,093.82                                          $8,259.00                                       $0.00




     Major Activities affecting case closing:
      06/30/2018      2018 Reporting Period:
                      The Trustee intercepted Debtor's 2017 federal income tax refund, of which the Estate portion is $8,093.82.


                      The government claims bar date is June 20, 2018. Three claims require either amendments or objections. The City of Chicago has amended their claims, however Ford Motor Company
                      Credit will not do so, although the Trustee is not administering the asset. Once claims objections are resolved, the case will be ready for TFR.
                                          Case 17-37849      Doc 42   Filed 02/27/19
                                                                                 FORM 1Entered 02/27/19 15:47:06                             Desc Main
                                                                         Document     Page
                                                             INDIVIDUAL ESTATE PROPERTY     6 ofAND
                                                                                        RECORD   9 REPORT                                                     Page No:    2              Exhibit 8
                                                                                    ASSET CASES

Case No.:                  17-37849                                                                                                 Trustee Name:                               David Leibowitz
Case Name:                 WIMBISH, JOHNETTA                                                                                        Date Filed (f) or Converted (c):            12/22/2017 (f)
For the Period Ending:     1/12/2019                                                                                                §341(a) Meeting Date:                       02/02/2018
                                                                                                                                    Claims Bar Date:                            05/09/2018

                               1                                  2                          3                              4                        5                                         6

                       Asset Description                        Petition/             Estimated Net Value                Property               Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                        Unscheduled            (Value Determined by                Abandoned              Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                     Value                      Trustee,               OA =§ 554(a) abandon.         the Estate
                                                                                    Less Liens, Exemptions,
                                                                                       and Other Costs)



Initial Projected Date Of Final Report (TFR):   09/30/2018                  Current Projected Date Of Final Report (TFR):                                /s/ DAVID LEIBOWITZ
                                                                                                                                                         DAVID LEIBOWITZ
                                             Case 17-37849          Doc 42  Filed 02/27/19
                                                                                       FORMEntered
                                                                                               2      02/27/19 15:47:06                                   Desc MainPage No: 1                   Exhibit 9
                                                                               Document      Page  7 of 9
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          17-37849                                                                                              Trustee Name:                      David Leibowitz
 Case Name:                        WIMBISH, JOHNETTA                                                                                     Bank Name:                         Green Bank
Primary Taxpayer ID #:             **-***7362                                                                                            Checking Acct #:                  ******4901
Co-Debtor Taxpayer ID #:                                                                                                                 Account Title:
For Period Beginning:              12/22/2017                                                                                            Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 1/12/2019                                                                                             Separate bond (if applicable):

       1                2                                 3                                           4                                                        5                6                       7

   Transaction       Check /                           Paid to/               Description of Transaction                                  Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                        Received From                                                                        Tran Code            $                $


03/14/2018                     United States Treasury (IRS)            2017 Federal Income Tax Refund                                        *               $8,259.00                                      $8,259.00
                      {8}                                              Estate Portion - 2017 Tax Refund                      $8,093.82    1224-000                                                          $8,259.00
                      {8}                                              Debtor's Pro-Rated Portion - 2017 Tax                  $165.18     1280-002                                                          $8,259.00
                                                                       Refund
03/16/2018           3001      JOHNETTA WIMBISH                        Debtor's Pro-Rated Portion - 2017 Federal Income Tax               8500-002                                   $165.18                $8,093.82
                                                                       Refund
03/30/2018                     Green Bank                              Bank Service Fee                                                   2600-000                                      $8.10               $8,085.72
04/30/2018                     Green Bank                              Bank Service Fee                                                   2600-000                                     $12.20               $8,073.52
05/31/2018                     Green Bank                              Bank Service Fee                                                   2600-000                                     $13.02               $8,060.50
06/29/2018                     Green Bank                              Bank Service Fee                                                   2600-000                                     $13.00               $8,047.50
07/31/2018                     Green Bank                              Bank Service Fee                                                   2600-000                                     $12.56               $8,034.94
08/31/2018                     Green Bank                              Bank Service Fee                                                   2600-000                                     $14.22               $8,020.72
11/28/2018           3002      David P. Leibowitz                      Trustee Expenses                                                   2200-000                                     $16.78               $8,003.94
11/28/2018           3003      David P. Leibowitz                      Trustee Compensation                                               2100-000                                  $1,559.38               $6,444.56
11/28/2018           3004      City of Chicago                         Claim #: 1; Amount Claimed: $561.78; Distribution                  7100-000                                   $219.13                $6,225.43
                                                                       Dividend: 39.01%;
11/28/2018           3005      City of Chicago                         Claim #: 2; Amount Claimed: $913.16; Distribution                  7100-000                                   $356.18                $5,869.25
                                                                       Dividend: 39.01%;
11/28/2018           3006      Portfolio Recovery Associates, LLC      Claim #: 4; Amount Claimed: $6,563.16; Distribution                7100-900                                  $2,560.01               $3,309.24
                                                                       Dividend: 39.01%;
11/28/2018           3007      CHA Manager/HCV Accounting c/o          Claim #: 5; Amount Claimed: $8,484.00; Distribution                7100-000                                  $3,309.24                  $0.00
                               D.Panchal                               Dividend: 39.01%;




                                                                                                                                         SUBTOTALS            $8,259.00             $8,259.00
                                            Case 17-37849         Doc 42  Filed 02/27/19
                                                                                     FORMEntered
                                                                                             2      02/27/19 15:47:06                               Desc MainPage No: 2                      Exhibit 9
                                                                             Document      Page  8 of 9
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          17-37849                                                                                         Trustee Name:                         David Leibowitz
Case Name:                        WIMBISH, JOHNETTA                                                                                Bank Name:                            Green Bank
Primary Taxpayer ID #:            **-***7362                                                                                       Checking Acct #:                      ******4901
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:
For Period Beginning:             12/22/2017                                                                                       Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                1/12/2019                                                                                        Separate bond (if applicable):

      1                 2                                3                                          4                                                     5                  6                       7

  Transaction        Check /                         Paid to/               Description of Transaction                              Uniform           Deposit          Disbursement               Balance
     Date             Ref. #                      Received From                                                                    Tran Code            $                   $


                                                                                      TOTALS:                                                            $8,259.00               $8,259.00                  $0.00
                                                                                          Less: Bank transfers/CDs                                           $0.00                   $0.00
                                                                                      Subtotal                                                           $8,259.00               $8,259.00
                                                                                          Less: Payments to debtors                                          $0.00                   $0.00
                                                                                      Net                                                                $8,259.00               $8,259.00



                     For the period of 12/22/2017 to 1/12/2019                                                  For the entire history of the account between 03/14/2018 to 1/12/2019

                     Total Compensable Receipts:                       $8,093.82                                Total Compensable Receipts:                                 $8,093.82
                     Total Non-Compensable Receipts:                     $165.18                                Total Non-Compensable Receipts:                               $165.18
                     Total Comp/Non Comp Receipts:                     $8,259.00                                Total Comp/Non Comp Receipts:                               $8,259.00
                     Total Internal/Transfer Receipts:                     $0.00                                Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                  $8,093.82                                Total Compensable Disbursements:                            $8,093.82
                     Total Non-Compensable Disbursements:                $165.18                                Total Non-Compensable Disbursements:                          $165.18
                     Total Comp/Non Comp Disbursements:                $8,259.00                                Total Comp/Non Comp Disbursements:                          $8,259.00
                     Total Internal/Transfer Disbursements:                $0.00                                Total Internal/Transfer Disbursements:                          $0.00
                                            Case 17-37849         Doc 42  Filed 02/27/19
                                                                                     FORMEntered
                                                                                             2      02/27/19 15:47:06                       Desc MainPage No: 3                    Exhibit 9
                                                                             Document      Page  9 of 9
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         17-37849                                                                                  Trustee Name:                         David Leibowitz
Case Name:                       WIMBISH, JOHNETTA                                                                         Bank Name:                            Green Bank
Primary Taxpayer ID #:           **-***7362                                                                                Checking Acct #:                      ******4901
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:
For Period Beginning:            12/22/2017                                                                                Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               1/12/2019                                                                                 Separate bond (if applicable):

      1                 2                                3                                         4                                             5                   6                     7

  Transaction        Check /                         Paid to/              Description of Transaction                       Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                            Tran Code            $                   $




                                                                                                                                                                         NET              ACCOUNT
                                                                                     TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE             BALANCES

                                                                                                                                               $8,259.00             $8,259.00                    $0.00




                     For the period of 12/22/2017 to 1/12/2019                                          For the entire history of the case between 12/22/2017 to 1/12/2019

                     Total Compensable Receipts:                       $8,093.82                        Total Compensable Receipts:                                 $8,093.82
                     Total Non-Compensable Receipts:                     $165.18                        Total Non-Compensable Receipts:                               $165.18
                     Total Comp/Non Comp Receipts:                     $8,259.00                        Total Comp/Non Comp Receipts:                               $8,259.00
                     Total Internal/Transfer Receipts:                     $0.00                        Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                  $8,093.82                        Total Compensable Disbursements:                            $8,093.82
                     Total Non-Compensable Disbursements:                $165.18                        Total Non-Compensable Disbursements:                          $165.18
                     Total Comp/Non Comp Disbursements:                $8,259.00                        Total Comp/Non Comp Disbursements:                          $8,259.00
                     Total Internal/Transfer Disbursements:                $0.00                        Total Internal/Transfer Disbursements:                          $0.00




                                                                                                                        /s/ DAVID LEIBOWITZ
                                                                                                                        DAVID LEIBOWITZ
